department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number ---------------------- refer reply to cc ita b05 plr-150069-12 date date internal_revenue_service number release date index number ------------------------ --------------------- --------------------------- ---------------- ----------------------------------- taxpayer ------------------------------- ---------------------------------------- year ------- year ------- dear ---------------- this ruling is in reference to the taxpayer’s request that a certain form_8716 election to have a tax_year other than a required tax_year be considered timely filed under the authority in sec_301_9100-3 of the procedures and administration regulations taxpayer’s form_8716 electing a taxable_year ending september ----was due on or before march ---- year but was not filed by that date taxpayer had engaged a qualified_tax professional in order to assure a proper filing the error was not due to any lack of due diligence or prompt action on the part of the taxpayer although the form_8716 was not filed by the due_date taxpayer filed an income_tax return for the taxable_year ending september ---- year sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the tax_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_301_9100-1 set forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his discretion may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interest of the government plr-150069-12 sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interest of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where for example the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information submitted and representations furnished by taxpayer and its tax professionals establish that taxpayer acted reasonably and in good_faith in respect of this matter furthermore we have determined that the granting of relief in this case will not prejudice the interest of the government within the intendment of c accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied a copy of this letter and taxpayer’s form_8716 filed in connection with this ruling_request are being forwarded to the service_center where the taxpayer files its income_tax returns with instructions that the form be considered timely filed and processed so as to affect a taxable_year ending september ---- effective for taxpayer’s taxable_year ending september ---- year this ruling is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this ruling is also conditioned on taxpayer complying with sec_1_7519-1t which provides in relevant part that for each tax_year a partnership or an s_corporation has an election under sec_444 in effect the corporation must i file a return as provided in sec_1_7519-2t and ii make any required_payment as provided in sec_1_7519-2t except for the specific request above which is restricted to the filing of form_8716 we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code or regulations that may be applicable thereto in accordance with the provisions of a power_of_attorney currently on file with this office a copy of this letter_ruling is being sent to the taxpayer’s authorized representative plr-150069-12 this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 sincerely yours william a jackson branch chief branch income_tax accounting office_of_chief_counsel
